257 S.E.2d 100 (1979)
42 N.C. App. 574
FIRST UNION NATIONAL BANK
v.
Ross M. OLIVE and Nancy M. Olive.
No. 7826DC819.
Court of Appeals of North Carolina.
August 7, 1979.
*101 Clontz & Morton by Ralph C. Clontz, III, Charlotte, for plaintiff-appellee.
Holleman & Stam by Paul B. Stam, Jr., Apex, for defendants-appellants.
PARKER, Judge.
Defendants are appealing from an order of the district court sustaining objections to, and granting a motion to strike, certain interrogatories directed to the plaintiff concerning a so-called "Dealer Reserve Account". In the same order, the court denied defendants' motion to compel answers to those interrogatories. Defendants also appeal from the denial of their motion to permit them to respond to plaintiff's request for admissions. Defendants, therefore, are seeking to appeal from an order which is interlocutory in nature. However, it is well established in this State that no appeal lies from an interlocutory order or ruling unless such ruling deprives the appellant of a substantial right which would be lost if the ruling were not reviewed before final judgment. G.S. 1-277, G.S. 7A-27. Funderburk v. Justice, 25 N.C.App. 655, 214 S.E.2d 310 (1975) (lists examples of appealable interlocutory rulings). Defendants' appeal is fragmentary and premature. Pack v. Jarvis, 40 N.C.App. 769, 253 S.E.2d 496 (1979). The posture in which the issues are presented render this Court's determination of the prejudicial effect of alleged errors purely conjectural. The case of Transportation, Inc. v. Strick Corp., 291 N.C. 618, 231 S.E.2d 597 (1977), is distinguishable on the compelling facts of that case.
Appeal dismissed.
HEDRICK and WEBB, JJ., concur.